t c memo united_states tax_court lee storey and william storey petitioners v commissioner of internal revenue respondent docket no filed date gregory alan robinson for petitioners chris j sheldon for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure and dollar_figure for and brief amici curiae was filed by michael c donaldson and christopher l perez on behalf of the international documentary association film independent national association of latino independent producers women make movies national alliance for media art and culture and university film and video association respectively years at issue respondent also determined petitioners liable for the accuracy-related_penalty under sec_6662 for the years at issue we are asked to decide a number of issues regarding petitioner lee storey3 and her documentary film production activity which turn on fact-intensive analyses the primary issue is whether petitioner a law firm partner and full-time attorney was involved in the trade_or_business of film production under sec_162 during the years at issue we hold that she was engaged in the trade_or_business of film production during each of the years at issue and that she was engaged in this business for profit next we must determine whether petitioner’s elections under sec_181 were adequate regarding the years at issue so that her production_costs could be expensed we hold that they were we must then decide whether to disallow certain of petitioner’s expenses for lack of sufficient substantiation we do not disallow them finally we are asked to decide whether petitioners are subject_to the accuracy-related_penalty under sec_6662 for the years at issue we hold that they are not 1dollar amounts are rounded to the nearest dollar 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3for convenience we refer to lee storey as petitioner findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and accompanying exhibits by this reference petitioners resided in arizona when they filed the petition the deficiencies and penalties determined in this case relate entirely to petitioner’s film production activity she produced a documentary film entitled smile ‘til it hurts the up with people story smile ‘til it hurts smile ‘til it hurts explores the peppy youth group up with people which began singing in the 1960s up with people performers have traveled and sung around the world have performed at four superbowl half-time shows and have been parodied on television shows such as the simpsons and southpark smile ‘til it hurts considers the history of up with people as a response by the religious movement moral rearmament to the liberal counterculture of the 1960s it further addresses changes to the group its evolving historical political and financial context and its effects on individual members petitioner’s interest in this topic did not arise however until many years into her marriage to william storey who was an up with people singer a prequel petitioner is of cherokee descent and grew up in michigan where she was a blue collar worker at ford motor company she later studied at the university of michigan where she met her husband the couple moved to california where petitioner received a bachelor of arts in english and a masters in american indian studies from the university of california los angeles petitioner received a juris doctor from the university of california berkeley school of law in petitioner is the primary wage earner in her family during the years at issue she was a name partner in her law firm moyes storey ltd in petitioner became a partner in the law firm of ballard spahr llp where she leads the water law practice the primary focus of petitioner’s law practice is negotiating indian water rights settlements and consulting with rural clients regarding the development of their water supply petitioner earned a substantial income from her law practice during the years at issue totaling over dollar_figure million petitioner also has a strong interest in the arts she directed theatrical productions in high school and maintained her involvement in theater even during law school petitioner directed and produced musical productions from through for a nonprofit organization she chaired she produced a play called give a dog a bone for that organization and had considered turning it into a film petitioner is interested in bronze sculpture as well she has received commissions for her bronze work but does not engage in sculpting as a business petitioners have been married for over years and have two adult children and four grandchildren years into their marriage petitioner first learned that her husband had participated in up with people as a teenager mr storey’s involvement with this group sparked her interest in a topic that would ultimately become smile ‘til it hurts b lights camera petitioner was considering converting the nonprofit organization’s play into a film in when her children had just left home for college taking advantage of additional free time she began to educate herself about filmmaking petitioner read extensively and took a sabbatical from her legal work to attend the new york film academy’s ny academy one-month filmmaking program to obtain hands-on experience petitioner’s experience at the ny academy taught her about the technical aspects of filmmaking and allowed her to meet individuals who would later work with her on smile ‘til it hurts petitioner also took filmmaking classes including editing and dvd authorizing at scottsdale community college on her way to the ny academy petitioner went to an up with people alumni meeting with her husband it was then that a light bulb went off she negotiated the rights to all of the archival footage of up with people and then obtained the rights to moral rearmament’s archival footage both before the years at issue she hired ryan mccoy a video production company owner who she met at the ny academy as a camera operator in to film interviews that petitioner conducted with up with people alumni at a group reunion with archival footage and some interviews under her belt petitioner’s filmmaking journey was underway c action petitioner capitalized on the flexibility of her legal practice working nights and weekends and taking off weeks as needed to pursue her filmmaking journey executive producer jack lechner testified that petitioner spent an enormous amount of time producing smile ‘til it hurts during the years at issue and we find that to be true she began interviewing members of up with people with mr mccoy in and ultimately conducted hours of interviews she performed 4during the years at issue petitioner billed to hours each week on her legal practice and her schedule allowed for significant flexibility extensive research into up with people and moral rearmament and hired a professional research firm to assist with the forensic accounting research petitioner produced a 30-second promotional pitch a teaser in and she produced the first trailer for smile ‘til it hurts in that was distributed in a packet with advertisements regarding petitioner’s filmmaking team that year petitioner was accepted to attend the sundance institute’s independent producers conference sundance conference in late summer petitioner attended classes and benefited from networking opportunities at the sundance conference smile ‘til it hurts was called out during the sundance conference as a viable product with a timely and timeless topic in petitioner began what she described as key production of the smile ‘til it hurts documentary and completed the dvd the next year she sought to tell the up with people story as a cautionary tale while still honoring youthful idealism her goal was to produce a documentary that was neither a puff piece nor a scandal-focused exposé instead she sought to tell a compelling credible story that would serve as a foundation for her career as a credible filmmaker 5production is one of the stages of filmmaking petitioner did not begin making the feature-length film until the end of she and her team were in production from the end of until the end of petitioner originally did not intend to feature her husband in smile ‘til it hurts but her executive producer and co-producer encouraged her to do so mr storey’s participation in the final version of the film lasted less than minutes out of the total minutes petitioner conducted screenings of the smile ‘til it hurts rough cut in test markets to identify necessary improvements to the film she and her team revised the film using feedback from the screenings for example petitioner followed mr lechner’s suggestion to remove a clip of glenn close an up with people alumna because test market results showed that the famous actress distracted the audience from the film as she was finalizing the film petitioner attended the invitation-only independent film producers’ independent film week conference ifw conference in new york the ifw conference had a rough cut lab during which industry experts recommended improvements to the smile ‘til it hurts rough cut the ifw conference also featured a short of smile ‘til it hurts and a private screening for film festival programmers and film distributors 6the lab provides a critical review of the rough cut version of the movie so that it can be further improved before the fine cut phase petitioner completed the final cut of smile ‘til it hurts in date and launched it the next month she also produced a foreign version at the request of her publicist that i sec_25 minutes shorter than the regular version and principally sold to foreign television markets d publicity as smile ‘til it hurts neared completion petitioner created a website at www smiletilithurts com with an attached blog linked to social networks it was near this time that petitioner renamed her project as her original working title power and passion the up with people story yielded inappropriate and off- topic websites when entered into internet searches smile ‘til it hurts was not completed until the end of upon completion petitioner began actively marketing smile ‘til it hurts by attending film festivals selected by consulting her sales agent she launched smile ‘til it hurts at the slamdance film festival in date and subsequently shortened the documentary from minutes to minutes she and her team also attended functions at the sundance film festival which ran concurrently that year petitioner attended other film festivals around the country in as well including the florida international film festival the full frame documentary film festival the newfest film festival the temecula valley international film and music festival the first glance film festival and the rocky mountain women’s film festival the next year she continued marketing at film festivals including the big sky documentary film festival the sedona international film festival the wisconsin film festival the tribeca film festival documentary series and michael moore’s traverse city film festival during the screenings petitioner made postcards buttons and chapsticks for marketing she also distributed the screening version of smile ‘til it hurts after the film festival stage petitioner started screening smile ‘til it hurts in specific markets selected in consultation with films transit petitioner screened smile ‘til it hurts in tennessee oregon washington arizona and california e applause petitioner and smile ‘til it hurts received awards at some of the film festivals as previously mentioned smile ‘til it hurts was called out at the sundance conference as timely and timeless petitioner later received the best director award at the first glance film festival in smile ‘til it hurts was 7michael moore is a filmmaker and author who has directed and produced some of the highest-grossing documentary films of all time among films selected that year by the international documentary association for qualification for academy award consideration the next year smile ‘til it hurts received a special jury prize at michael moore’s traverse city film festival smile ‘til it hurts has also been favorably reviewed in the press petitioner has been selected to be seated on panels involving the making of documentaries she has also been approached by at least two organizations and an individual about producing additional documentary films she intends to do so but wants to see revenue from smile ‘til it hurts before starting a new project f credits petitioner’s successes were shared with a number of experts both formal members of her smile ‘til it hurts team and professional acquaintances petitioner sought the advice of cc goldwater producer of the documentary film mr conservative goldwater on goldwater cc goldwater introduced petitioner to people in the documentary film industry reviewed petitioner’s synopsis and consulted with her on budgets and costs associated with producing a documentary film 8cc goldwater granddaughter of senator and republican presidential nominee barry goldwater produced the documentary about his life petitioner used the short the trailer and her business plan to attract her professional team in she first met award-winning documentary filmmaker bari pearlman at the sundance conference that year ms pearlman who had produced three documentaries and worked as a television producer became the co- producer of smile ‘til it hurts ms pearlman introduced petitioner to academy award winning documentary producer mr lechner who was intrigued by petitioner’s project and impressed by her preparations he agreed to serve as executive producer for smile ‘til it hurts a role that included introducing petitioner to relevant professionals providing creative guidance and providing industry expertise on documentary filmmaking petitioner entered into written contracts with ms pearlman and mr lechner because they were in new york she rented a facility there as the business office for production and for post-production editing petitioner retained and contracted with other professionals as well including assistant editor aimee lyde camera operator telling image films editors enat sidi and penelope falk composer john kimbrough photography director ezra bookstein10 and public relations consultant jeff dowd petitioner retained publicist and marketing firm films transit to guide her during the film’s rollout at the beginning of films transit required petitioner to produce a foreign cut for foreign television broadcasting g the fine print armed with her experts’ wisdom petitioner leveraged her experience in her primary profession to comply with the extensive legal requirements and obligations of documentary film production petitioner obtained licenses for every second of the documentary film including archival footage music rights photographs newspaper clips and headlinesdollar_figure she obtained a formal written release 9enat sidi was replaced by penelope falk as editor because petitioner wanted an editor that better appreciated the humor in up with people 10ezra bookstein won an emmy award in for outstanding documentary camerawork 11petitioner obtained licenses from various entities including up with people initiatives of change two licenses with north star media on behalf of up with people moral rearmament nfl films john f kennedy presidential library and museum los angeles times fremantle media pars international new york times and washington post curtis publishing saturday evening post daily californian bbc worldwide americas gettyimages denver post nbc news archives harvard crimson pasadena tournament of roses abc news videosource ni syndication ltd democrat and chronicle perth amboy evening news bt news bell south special rider music robert fleming and continued to use each interviewee’s image and statements on video petitioner obtained releases for the locations at which film was shot including allusion studios balboa park habitat for humanity mission point resort and qualcomm stadium petitioner also obtained extensive and varied insurance for storey vision and her smile ‘til it hurts project she secured commercial general liability coverage and an entertainment package policy she also obtained liability insurance for instances when she shot film on location petitioner also made extensive financial arrangements to carry on and complete her smile ‘til it hurts project h box office arrangements petitioner organized storey vision llc storey vision an arizona limited_liability_company in date petitioner was the sole member and manager of storey vision her film production company she established a continued crisis band she purchased the license for a 10-second film clip of peter paul and mary singing in a park but then had to purchase a license from bob dylan because the song peter paul and mary were singing was one bob dylan wrote 12petitioner had to give the insurance_company a business plan a budget and an estimate of the film’s value to secure coverage checking account a savings account and a credit card for storey vision each separate from any personal accounts petitioner began to run numbers for smile ‘til it hurts in and first created a written business plan and timeline in she created written budgets for smile ‘til it hurts and modified them as her project progressed petitioner sought investors for smile ‘til it hurts and provided them with substantial information about her finances and plans she sought investments from the ellman companies and from wealthy individuals alumni of up with people and moral rearmament offered her money she refused the money however to maintain her independence petitioner obtained loans for storey vision to finance smile ‘til it hurts when the potential investors fell through wells fargo bank n a granted to storey vision a dollar_figure business line of credit in that it renewed twice grammercy investments llc granted to storey vision a dollar_figure loan in as well an individual ross wilson made a dollar_figure loan to storey vision that year and renegotiated it years later petitioner has repaid some of these obligations from her personal funds and is responsible for the financial investment made in smile ‘til it hurts petitioner owns all of the rights to the film and continues to expect that she will make a profit she anticipated sales to dvd viewers cable outlets television outlets and educational institutions like universities and libraries her target market included the big_number up with people alumni the big_number families that hosted up with people members audiences in the big_number communities where up with people performed worldwide and viewers of the four super bowl half-time shows in which up with people performed she intended to sell regular dvds for dollar_figure and educational dvds for dollar_figure to dollar_figure petitioner received her first screening fee of dollar_figure for the documentary film in date from the salem film festival i tracking the numbers petitioner hired a bookkeeper to manage storey vision’s finances she retained the services of kim coe of dynamic accounting solutions and regularly provided ms coe with her receipts and financial records ms coe prepared financial records during the years at issue for storey vision including general ledgers profit and loss statements balance sheets expense reports business spending reports petty cash ledgers and quick reports when ms coe had questions about storey vision’s expenses petitioner responded to her inquiries with the requisite information petitioner also retained an accounting firm cbiz miller wagner cbiz to manage certain tax matters for her and for storey vision ms coe provided cbiz with records so that cbiz could prepare petitioners’ personal income_tax return including a schedule c profit or loss from business with respect to storey vision through cbiz petitioners filed an initial sec_181 election with their income_tax return for and filed subsequent elections with their income_tax returns for the other years at issue cbiz also prepared forms 1099-misc miscellaneous income for certain individuals working with storey vision during the years at issuedollar_figure j sequel respondent audited petitioners’ tax returns for the three years before the years at issue questioning whether petitioner’s documentary filmmaking activity was a business or a hobby and ultimately concluded that there was no deficiency respondent then issued to petitioners the deficiency_notice for the years at issue respondent determined the deficiencies and accuracy-related_penalties against petitioners regarding the deductions petitioner claimed with respect to the film production activity petitioners timely filed a petition 13forms were prepared for music composers editors productions assistants law firms crew members publicists marketing specialists and others opinion we must decide whether petitioner’s documentary film production activity was a trade_or_business or a labor of love respondent asserts that smile ‘til it hurts was the latter a labor of love motivated almost exclusively by petitioner’s desire to learn about her husband’s past and to document this exciting part of his youth respondent argues that petitioners are not entitled to deduct expenses from smile ‘til it hurts because petitioner embarked upon her film-making journey to fulfill her curiosity not with the intent to make a profit respondent further contends that petitioners did not adequately substantiate a number of alleged expenses and failed to make proper sec_181 elections respondent seeks to impose an accuracy-related_penalty for each year at issue petitioner admits that her husband’s connection to up with people sparked her interest in the subject matter of her documentary she argues however that she previously held an interest in filmmaking and thought this topic would have broad appeal she asserts that she was in the trade_or_business of film production during the years at issue and that her primary motive was profit petitioners further contend that they adequately substantiated petitioner’s smile ‘til it hurts expenses made valid sec_181 elections and should not be subject_to accuracy-related_penalties i trade_or_business we begin by fleshing out the central plot to determine whether petitioner may deduct film production expenses paid_or_incurred during the years at issue under sec_162 a taxpayer generally may deduct ordinary and necessary business_expenses paid_or_incurred in carrying on any trade_or_business sec_162 the taxpayer must satisfy two criteria to be engaged in a trade_or_business namely the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 we are satisfied that petitioner’s film production activity was conducted with continuity and regularity during the years in issue petitioner credibly testified about the many evenings and weekends spent on film production and her work product demonstrates time-consuming care and attention to detail nevertheless a taxpayer must conduct the activity with the requisite profit_motive or intent for the activity to be considered a trade_or_business see id petitioner argues that she engaged in her film production activity with the intent to make a profit and that her expenses for the years at issue were ordinary and necessary to her endeavor as a producer respondent maintains petitioner was not engaged in the trade_or_business of being a film producer and accordingly expenses_incurred for the production of smile ‘til it hurts are not business_expenses deductible under sec_162 rather he argues they are deductible only to the extent of the income derived from the activity under sec_183 because there was no income respondent seeks to deny deductions for all expenses petitioner bears the burden of proving by a preponderance_of_the_evidence that she was engaged in film production for profit see rule a the decision in this case would be appealable to the u s court_of_appeals for the ninth circuit absent stipulation to the contrary so we apply that law see 54_tc_742 aff’d 445_f2d_985 10th cir in that court a taxpayer must show that profit was his predominant primary or principal objective see 4_f3d_709 9th cir aff’g tcmemo_1991_212 933_f2d_757 9th cir machado v commissioner tcmemo_1995_526 aff’d without published opinion 119_f3d_6 9th cir this court considers whether an activity is engaged in for profit on a case by case basis taking into account the facts and circumstances involved see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the taxpayer’s expectation of profit need not be reasonable but it must be bona_fide as determined from all the surrounding facts and circumstances see 94_tc_41 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir golanty v commissioner t c pincite sec_1_183-2 income_tax regs we structure our analysis of whether an activity is engaged in for profit around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id no factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective controlling 544_f3d_900 8th cir aff’g tcmemo_2007_309 32_f3d_94 4th cir aff’g tcmemo_1993_396 golanty v commissioner t c pincite sec_1_183-2 income_tax regs the individual facts and circumstances of each case are the primary test with greater weight to be given to objective facts than to the taxpayer’s statement of intent see 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 86_tc_360 72_tc_659 sec_1_183-2 and b income_tax regs moreover certain factors may be given more weight than others because they are more meaningfully applied to the facts in this case see vitale v commissioner tcmemo_1999_131 aff’d without published opinion 217_f3d_843 4th cir all nine factors do not necessarily apply in every case see green v commissioner tcmemo_1989_436 see also akelis v commissioner tcmemo_1989_182 a manner in which the taxpayer conducts the activity we begin with the first factor by considering whether petitioner carried on the film production activity in a businesslike manner see sec_1_183-2 income_tax regs factors that may indicate a profit objective include whether petitioner had a business plan made changes in an effort to earn a profit maintained complete and accurate books_and_records and advertised the film see engdahl v commissioner t c pincite rinehart v commissioner tcmemo_2002_9 sec_1_183-2 income_tax regs we find that this factor favors petitioner petitioner created storey vision before the years at issue storey vision maintained separate_accounts and a business_credit card storey vision obtained commercial general liability coverage an entertainment package policy and liability insurance for instances when petitioner shot film on location petitioner hired a bookkeeper ms coe to prepare records including general ledgers profit and loss statements balance sheets expense reports business spending reports petty cash ledgers and quick reports petitioner also retained cbiz an accounting firm to manage certain tax matters for her and for storey vision petitioner created a written business plan and timeline in and modified her written budgets for smile ‘til it hurts as her project progressed petitioner had sought capital from investors to fund her project she changed course when her efforts failed instead she obtained a business line of credit from wells fargo bank and other loans in addition to budgets and financing petitioner modified her movie to increase profit potential she conducted screenings of the rough cut of smile ‘til it hurts and made corresponding changes to the film she changed the name of the film when the original title yielded unexpected internet results she changed editors when her original editor missed the humor that she sought to convey this humor petitioner thought would appeal to a large built-in audience she anticipated sales to dvd viewers cable outlets television outlets and educational institutions like universities and libraries her target market included the big_number up with people alumni the big_number families that hosted up with people members audiences in the big_number communities where up with people performed worldwide and viewers of the four super bowl half-time shows in which up with people performed she intended to sell regular dvds for dollar_figure and educational dvds for dollar_figure to dollar_figure petitioner began marketing smile ‘til it hurts during the years at issue even as the movie was being produced and finalized and marketed it actively in later years she produced the first trailer for smile ‘til it hurts in that was distributed with advertisements regarding petitioner’s filmmaking team as smile ‘til it hurts neared completion petitioner created a website with an attached blog linked to social networks once smile ‘til it hurts was completed she began actively marketing it by attending numerous film festivals selected after consulting her sales agent during the screenings petitioner made postcards buttons and chapsticks for marketing she also distributed the screening version of smile ‘til it hurts after the film festival stage petitioner started screening smile ‘til it hurts in specific markets selected in conjunction with her sales agent films transit we do not much rely on the marketing that occurred after the years at issue we note nonetheless that it is consistent with the businesslike manner in which petitioner conducted her film production activity petitioner treated her reputation as a filmmaker with the same businesslike attention she sought balance in producing smile ‘til it hurts as she feared that making an exposé or a puff piece would affect her credibility as a filmmaker she also turned down offers of funding from alumni of up with people and moral rearmament to protect her independence we specifically note our disagreement with respondent’s assertion that smile ‘til it hurts was an exploration of william storey’s youth rather than an undertaking for profit william storey’s history in up with people which had been previously unknown to petitioner certainly piqued her interest his contacts and access to members of up with people also facilitated her project his appearance in the film is a small percentage of the total movie time although compelling his relationship to petitioner is not mentioned or otherwise noticeable in smile ‘til it hurts we find that smile ‘til it hurts is not a tribute to or memoir about william storey as respondent argues instead we find that petitioner’s efforts to make smile ‘til it hurts a financial success show a profit objective and that this factor favors petitioner b the expertise of the taxpayers or advisers the second factor also favors her as petitioner developed her own expertise and sought guidance from industry experts sec_1_183-2 income_tax regs petitioner read extensively attended the ny academy’s one-month filmmaking program and attended classes at scottsdale community college petitioner also received expert feedback and otherwise consulted with experts at events she attended for example she was accepted to attend the sundance conference in where she attended classes and benefited from networking opportunities she also attended the invitation-only ifw conference rough cut lab during which industry experts recommended improvements to the smile ‘til it hurts rough cut she received advice from individuals with relevant expertise like cc goldwater and retained industry experts to work on smile ‘til it hurts award- winning documentary filmmaker ms pearlman became the co-producer of smile ‘til it hurts academy award-winning documentary producer mr lechner agreed to serve as executive producer for smile ‘til it hurts emmy award winner ezra bookstein worked as her photography director petitioner also retained and contracted with other professionals including assistant editor aimee lyde camera operator telling image films editors enat sidi and penelope falk composer john kimbrough public relations consultant jeff dowd and publicist and marketing firm films transit we find that petitioner sought to educate herself and received expert advice on her film production activity and this weighs in favor of her argument that she carried on the activity in a businesslike manner and for profit c the taxpayer’s time and effort the third factor focuses on the time and effort expended by the taxpayer in carrying on the activity sec_1 b income_tax regs petitioner spent numerous hours per week on her filmmaking activity during the years at issue she billed to hours per week as an attorney and spent evenings and weekends on her smile ‘til it hurts project respondent emphasizes that petitioner was a partner at a law firm and suggests that her filmmaking activity could not rise to the level of a trade_or_business because she had a full-time job with significant responsibility we disagree petitioner’s position as a partner gave her flexibility to work on her filmmaking activity we have recognized that a taxpayer may engage in more than one trade_or_business at any one time see 74_tc_525 aff’d without published opinion 681_f2d_805 3d cir 16_tc_332 vitale v commissioner tcmemo_1999_131 it is also well settled that the term trade_or_business includes the arts see 674_f2d_1359 10th cir vitale v commissioner tcmemo_1999_131 furthermore petitioner engaged qualified professionals to work on her smile ‘til it hurts activity as well see sec_1_183-2 income_tax regs the third factor favors petitioner as well d expectation that property used in the activity will appreciate fourth we weigh petitioner’s expectation that the assets used in the filmmaking activity may appreciate see sec_1_183-2 income_tax regs the relevant assets to consider are petitioner’s own documentary and her rights to historical footage from moral rearmament and up with people as previously discussed petitioner expected and expects to make a profit from smile ‘til it hurts she expects that this asset the product of her filmmaking activity will appreciate in value she also expects that her rights to moral rearmanent’s and up with people’s historical footage will increase in value as time passes and the members die respondent argues that her rights to historical footage have zero value because she paid nothing to obtain them respondent also asserts that smile ‘til it hurts has no value because the film will not earn a profit or even income in the future the value of the assets used in petitioner’s smile ‘til it hurts activity is so closely tied to the larger question of profit potential for her activity that it limits the utility of this fourth factor we will not put much weight on this factor instead we will treat it as slightly favoring petitioner to the extent that we view the praises and awards given to petitioner and smile ‘til it hurts as positive indications of potential value e taxpayer’s success in other similar activities in considering the fifth factor a taxpayer’s previous success in similar activities may show that the taxpayer has a profit objective even though the current activity is presently unprofitable see sec_1_183-2 income_tax regs a taxpayer’s success in other unrelated activities also may indicate a profit objective see daugherty v commissioner tcmemo_1983_188 taxpayer’s diligence initiative foresight and other qualities that generally lead to success in other business activities indicate taxpayer had a profit_motive for activity at issue smile ‘til it hurts is petitioner’s first filmmaking endeavor this factor is therefore of limited utility she is however a successful attorney who was a name partner at her firm and then a partner at a larger firm she also had success in her other artistic endeavors petitioner directed and produced musical productions from through for a nonprofit organization that she chaired and has received commissions for her bronze work we treat petitioner’s success as an attorney and accomplishments in the arts as favoring petitioner f taxpayer’s history of income or losses and amount of occasional profits we examine the sixth and seventh factors the taxpayer’s history of income or losses with respect to the activity and amount of any occasional profits in tandem sec_1_183-2 and income_tax regs respondent argues that petitioner’s record of continuous losses from her filmmaking activity mandates a finding that she was not engaged in this activity for profit petitioner argues that while her efforts as a filmmaker have not proven profitable to date her hard work will be rewarded with substantial income as smile ‘til it hurts is now complete has received extensive praise and is being marketed by films transit her publicist and marketing firm she also points to the market downturn during the last year at issue the first year smile ‘til it hurts was screened as an unforeseen circumstance that affected smile ‘til it hurts’ profitability petitioner did report a loss for each year of operation and her income has been de_minimis petitioner points us to two important facts in this case however that should be considered with respect to these losses losses during the initial or startup stage of an activity do not necessarily indicate that the taxpayer failed to conduct the activity for profit see engdahl v commissioner t c pincite sec_1_183-2 income_tax regs the three years at issue were petitioner’s fourth fifth and sixth years of producing smile ‘til it hurts she completed the film at the end of this period we treat the years at issue as part of the startup phase because she needed to complete the film before she could sell it and on the record this period is not unreasonably long we also acknowledge that a startup_period may be longer in the arts depending on the taxpayer’s facts and circumstances see 68_tc_696 waitzkin v commissioner tcmemo_1992_216 losses due to unforeseen circumstances beyond a taxpayer’s control also may explain the taxpayer’s failure to realize a profit sec_1_183-2 income_tax regs petitioner points to the changes in the economic markets during the years at issue and we do note such a shift we do not however quantify its impact we also note respondent’s concern that petitioner refused financial support from moral rearmament and up with people alumni respondent argues that she did not act in a businesslike manner because she incurred additional losses instead of accepting available funds petitioner claims that she refused this support to maintain her credibility and independence as a filmmaker ultimately we do not find respondent’s position compelling we are not inclined to give much weight to the sixth and seventh factors in this instance because we find that petitioner was within a reasonable startup phase for her filmmaking activity during the years at issue g financial status of the taxpayer respondent argues that the eighth factor the financial status of the taxpayer negates petitioner’s profit_motive sec_1_183-2 income_tax regs he asserts that her significant income from her legal career is sufficient to offset her filmmaking losses while maintaining petitioners’ lifestyle this factor favors respondent h elements of personal pleasure the last factor looks to elements of personal pleasure or recreation petitioner admits that she enjoys both the practice of law and film production sec_1_183-2 income_tax regs it is obvious that petitioner enjoyed filmmaking and derived personal satisfaction in uncovering and sharing the history of up with people we note however that petitioner’s enjoyment of the filmmaking activity is not sufficient to cause the activity to be classified as a hobby if other factors indicate that she engaged in it for profit see sec_1_183-2 income_tax regs after considering all the facts and circumstances we find that petitioner has shown that she engaged in her filmmaking activity for profit we recognize some factors in this case that indicate the absence of a profit_motive petitioner has a history of losses earns significant income from other sources and appears to enjoy filmmaking these factors however are outweighed by the facts demonstrating that petitioner did engage in film production for profit in addition to petitioner’s testimony which we found to be credible and forthright the record shows an intent and effort by petitioner to engage in and continue in the filmmaking field with the purpose of producing income we conclude that during the years in issue petitioner engaged in the filmmaking activity with the dominant objective and intent of realizing a profit ii sec_181 having determined that petitioner has engaged in a trade_or_business we now turn to the issue of whether petitioners properly elected to immediately deduct the smile ‘til it hurts production_costs under sec_181 rather than to capitalize them a the issue before us taxpayers must make an election under sec_181 to immediately deduct production_costs respondent failed to raise properly the validity of petitioners’ sec_181 elections in his deficiency_notice and his answerdollar_figure nevertheless the parties both addressed the adequacy of petitioners’ sec_181 elections in their pretrial memoranda when issues not raised by the pleadings are tried by express or implied consent of the parties they are treated as if they had been raised in the pleadings rule b parties satisfy rule b when they introduce the issue at trial and acquiesce in the introduction of evidence on that issue without objection see 103_tc_525 aff’d 100_f3d_778 14the only reference to sec_181 in the deficiency_notice was n o depreciation is allowable if an election is made under sec_181 this assertion merely restates the language of sec_181 respondent also failed to question the validity of the election in his answer 10th cir we treat the pleadings as if they raised the issue of the adequacy of petitioners’ sec_181 elections we do not however treat the pleadings as amended to raise the issue of petitioners’ eligibility to make the sec_181 elections respondent argues in his opening brief that petitioners were not eligible to make sec_181 elections in the first place we generally will not consider issues raised for the first time on brief where surprise and prejudice are found to exist see 96_tc_226 84_tc_191 aff’d 796_f2d_116 5th cir we find that respondent’s belated focus on eligibility creates surprise and prejudice in conclusion we treat the pleadings as if they raised the issue of the adequacy of petitioners’ sec_181 elections but not the issue of petitioners’ eligibility to make those electionsdollar_figure b burden_of_proof we note again that respondent did not determine petitioners’ sec_181 elections inadequate in the deficiency_notice when the commissioner asserts a 15we do not therefore address respondent’s assertion that petitioner began principal photography of smile ‘til it hurts before the effective date of sec_181 we do note however that principal photography does not necessarily begin when the first camera rolls we also note that principal photography might begin at different times for a documentary film focused on interviews and historical footage and for a dramatic narrative film with actors on a movie set new_theory that requires taxpayers to present different evidence he has introduced a new_matter on which he bears the burden_of_proof rule a 77_tc_881 58_tc_895 the facts required to prove the adequacy of petitioners’ sec_181 elections are different from the facts required to establish whether petitioner was engaged in a trade_or_business we hold that respondent asserted a new issue on which he bears the burden_of_proof see rule sec_142 sec_41 fleming v commissioner tcmemo_1985_165 c background of sec_181 we now turn to sec_181 this is the first time that we have been asked to review an election under this provision this section was enacted to encourage production of films and television programs within the united_states rather than abroad american_jobs_creation_act_of_2004 ajca pub_l_no sec_244 sec_118 stat pincite s rept no pincite congress noted that foreign governments have offered tax and other incentives to entice production of u s motion pictures and television programs to their countries and that runaway production has been estimated to drain as much as dollar_figure billion per year from the u s economy s rept no supra pincite to address this concern taxpayers may elect to treat certain production_costs of qualified films and television productions as expenses in the year the cost is incurred rather than capitalizing and depreciating them sec_181 an election must be made by the due_date for filing the taxpayer’s return for the year in which production_costs are first incurred sec_181 the commissioner provided guidance in a notice in and first issued temporary regulations on date see sec_1_181-1t through 181-6t temporary income_tax regs fed reg date notice_2006_47 2006_1_cb_892 the timing and manner of making sec_181 elections under these sources differed in some material respects d timeliness of the election respondent argues that petitioners did not make the election for the first year in which production_costs were first paid_or_incurred petitioners counter that they could not make the election before because the temporary regulations disallowed the election until the first taxable_year in which petitioner reasonably expected that the smile ‘til it hurts would be set for production smile ‘til it hurts would be a qualified_film and the aggregate production cost would not exceed the dollar limits specified in the temporary regulations reasonable expectations requirements see sec_1_181-2t a temporary income_tax regs supra we agree with petitioners respondent must abide by published guidance see 119_tc_157 respondent then asserts that petitioners were required to file an amended_return for the first year they claimed production_costs or file a form_3115 application_for change in accounting_method because the election must be made for the first year costs are incurred he cites sec_1_181-2t e temporary income_tax regs supra for this proposition we find that paragraph e is permissive rather than mandatorydollar_figure instead we direct respondent to the published guidance at sec_1_181-2t a temporary income_tax regs supra which describes a taxpayer timely making an election later than the year that production_costs are first incurred because he or she previously did not satisfy the reasonable expectations requirements in this case the election must be made in the first year that the reasonable expectations requirements are satisfied and production_costs incurred before that taxable_year are treated as deductible for the year the election is 16the relevant language states i f a taxpayer begins principal photography of a production after date but first paid_or_incurred production_costs before date the taxpayer is entitled to make an election under this section with respect to those costs if before date the taxpayer filed its federal tax_return for the taxable_year in which production_costs were first paid_or_incurred and if the taxpayer wants to make a sec_181 election for that taxable_year sec_1_181-2t e temporary income_tax regs fed reg date emphasis added made sec_1_181-2t a temporary income_tax regs supra again we find that respondent’s argument is contrary to his published guidance e adequacy of information respondent next argues that petitioners’ elections are invalid because they omit certain required information he identifies the following omissions filming date respondent alleges that petitioners needed to provide a specific date that production_costs were first paid_or_incurred instead petitioners’ elections said that filming commenced in respondent argues that this date is crucial because petitioners are eligible to make a sec_181 election only if principal photography began after date see sec_1_181-6t a temporary income_tax regs respondent also notes that may be an incorrect date because petitioners deducted certain expenses for compensation respondent asserts and we agree that certain information is missing in the election regarding qualified_compensation total compensation paid during the year and aggregate compensation declaration the regulations required petitioners to include in each election a declaration regarding the owner’s expectations of setting the movie for production and keeping costs below the relevant thresholds respondent notes that petitioners omitted this declaration in the election for petitioners argue that their sec_181 elections satisfied the requirements for electing we find that they were imperfect petitioners argue in the alternative that we should accept the elections as adequate by applying the doctrine_of substantial compliance here we agree with them we may apply the substantial compliance doctrine and excuse a taxpayer from strict compliance with procedural regulatory requirements if the taxpayer substantially complied by fulfilling the essential statutory purpose see eg am air filter co v commissioner 81_tc_709 74_tc_458 67_tc_1071 67_tc_736 42_tc_308 most cases in which we have applied the doctrine_of substantial compliance involved alleged failures to make an election according to the applicable regulations see estate of chamberlain v commissioner tcmemo_1999_181 aff’d 9_fedappx_713 9th cir the critical question in determining whether to apply the substantial compliance doctrine is whether the requirements relate to the substance or essence of the statute see taylor v commissioner t c pincite8 if so strict adherence is required on the other hand if the requirements are procedural or directory in that they are not of the essence of the thing to be done but are given with a view to the orderly conduct of business they may be fulfilled by substantial if not strict compliance see id here the statute gives no requirements beyond timely notifying the commissioner of the intent to make an election the guidance and instructions in the notice and the temporary regulations are inconsistent we find on these facts that the omissions from petitioners’ elections were not of the substance or essence of the statute we begin with respondent’s first concern the filming date respondent’s focus on petitioners giving a filming date of is unfounded petitioners were required to provide the date that production_costs were first paid_or_incurred see sec_1_181-2t c ii temporary income_tax regs supra unlike the date that principal photography begins this date is not crucial to the taxpayers’ eligibility to make the election see sec_1_181-2t a temporary income_tax regs supra we note that the date of initial production_costs did not need to be reported for a sec_181 election under the guidance in notice_2006_47 supra further supporting the view that this element is not of the essence of the statute and that the error does not prejudice respondent we next consider respondent’s concern regarding compensation information respondent alleged and we agree that no information is provided in petitioners’ election regarding qualified_compensation total compensation paid during the year and aggregate compensation petitioners argue that this information was not listed because the relevant sums were all zero indeed petitioners’ election for the next year indicates dollar_figure of qualified_compensation for and that same amount of current compensation and total-to-date compensation this information is therefore consistent with their position that the relevant sums were zero in as a result we find that their omission was not material to their election and does not prejudice respondent finally we consider respondent’s concern that petitioners omitted the required declaration in regarding the owner’s expectations of setting the movie for production and keeping costs below the relevant thresholds although they did omit this declaration we find that they could have made it for and we note that they did make it for and furthermore their election did specify that smile ‘til it hurts would be a qualifying film again we note that this declaration was not required under the guidance in notice_2006_47 supra this further confirms that petitioners’ omission here is not of the essence of the statute and does not prejudice respondent in sum we hold that petitioners’ sec_181 elections are adequate under the doctrine_of substantial compliance iii substantiation we next turn to the issue of substantiation respondent asks us to find that certain expenses were not adequately substantiated in his deficiency_notice respondent determined that s ince this activity is not engaged in for profit expenses are only allowed to the extent of income from the activity respondent then provided three alternative positions yet failed to raise substantiation either in the deficiency_notice or in his answerdollar_figure respondent warned petitioners before trial of his intention to raise substantiation as an issue albeit not much more than a month before we permitted respondent to raise the issue of substantiation nevertheless we agree with petitioners that respondent’s assertion raised a new_matter requiring different evidence we hold that respondent bears the burden_of_proof on the substantiation issue see rule a 66_tc_588 aff’d without published opinion 562_f2d_39 2d cir 17the three alternative positions were expenses_incurred in establishing a business before the time business begins must be capitalized rather than deducted in the year incurred b ecause we determined that the activity described on your schedule c does not meet the guidelines of carrying_on_a_trade_or_business within the meaning of sec_162 we disallowed your loss and n o depreciation is allowable if an election is made under sec_181 achiro v commissioner t c pincite estate of falese v commissioner t c pincite fleming v commissioner tcmemo_1985_165 respondent agrees that petitioners have properly substantiated over of the smile ‘til it hurts claimed production expenses for the years at issue he asserts however that dollar_figure of the claimed expenses for the years at issue was inadequately substantiated respondent seeks to meet this burden of proving insufficient substantiation by noting that petitioner reported to the spirit awards a lower cost_of_producing the film than petitioners claimed on their returns he notes that petitioner’s preproduction summary budget does not match the expenses claimed on petitioners’ returns these arguments are of no moment preproduction summary budgets and statements to independent filmmaker awards are not substantiation and inaccuracies in these items do not convince us that petitioners’ copious documentation of expenses is incorrect respondent’s revenue_agent identified sample substantiation records and the information that she found inadequate with respect to those records on rebuttal however petitioner provided additional information about many of the questioned items respondent’s revenue_agent also described some of her audit documentation which is included in the record petitioners’ counsel however highlighted the limited relevance of the revenue agent’s audit documentation in compensating for this weakness respondent’s brief had attached a page appendix respondent’s appendix sought to identify each instance of missing information from the hundreds of pages of substantiation petitioners provided statements in briefs do not constitute admissible evidence and may not be considered by the court see rule c 88_tc_1132 65_tc_959 ndollar_figure 40_tc_330 respondent’s 314-page appendix even if it were argument instead of evidence causes the brief to exceed the page limits the court established at trial see weiss v commissioner tcmemo_1995_70 we will not consider respondent’s appendix as either evidence or argument and therefore we hold that respondent has not met his burden_of_proof on the substantiation issue iv penalty and conclusion in conclusion and after considering all the facts and circumstances we hold that petitioner has shown that she was engaged in the trade_or_business of film production we hold that petitioners’ sec_181 elections are adequate and do not find their substantiation inadequate accordingly petitioners are not liable for the accuracy-related_penalty we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
